Per Curiam.
This case appears to have been tried on the same testimony upon which the case of Eckhardt against the same defendant was tried, and the report of the referee and the judgment entered thereon were substantially the same in both cases. That case was appealed to this court and affirmed.
. As the same questions were presented in both' cases it follows that the judgment appealed from should be affirmed, with, costs, on the opinion in Eckhardt v. Epstein, 33 N. Y. State Rep., 806.
Sedgwick, Ch. J., Freedman and Ingraham, JJ., concur.